Exhibit 10.4


SETTLEMENT AGREEMENT


This Settlement Agreement (Agreement) is entered into amongst the United States
of America, acting through the United States Department of Justice and on behalf
of the Office of Inspector General (OIG-HHS) of the Department of Health and
Human Services (HHS), the Defense Health Agency (DHA), acting on behalf of the
TRICARE Program, the Office of Personnel Management (OPM), as the administrator
of the Federal Employees Health Benefits Program (FEHBP), the Office of Workers
Compensation Programs of the United States Department of Labor (DOL-OWCP), which
administers federal workers compensation claims for federal employees, including
the United States Postal Service (USPS), and the United States Department of
Veterans Affairs (VA) (collectively, the “United States”); Defendants Logan
Laboratories, LLC (Logan Labs), Tampa Pain Relief Centers, Inc. (Tampa Pain),
Michael T. Doyle, and Christopher Utz Toepke (collectively, “Defendants”); and
Relators Brad Ashton, Jasmine Lopez, Michelle McMahon, and Terry McNamara
(collectively, the “Pennsylvania Relators”), and Relators Sheldon Cho, M.D. and
Dawn Baker (together, the “Florida Relators,” and collectively with the United
States, Defendants, and the Pennsylvania Relators, the “Parties”), through their
authorized representatives.
RECITALS
A.    Tampa Pain is a pain management medical practice based in Tampa, Florida,
with offices throughout central and south Florida. Logan Labs is a toxicology
laboratory based in Tampa, Florida that provides urine testing services. Both
Tampa Pain and Logan Labs are wholly owned indirect subsidiaries of Surgery
Partners, Inc. (Surgery Partners). Defendant Michael T. Doyle was the Chief
Executive Officer of Logan Labs from September 2011 through September 2017, and
the Chief Executive Officer of Surgery Partners during the same period.
Defendant Christopher Utz Toepke was the Group President for Ancillary Services
at Surgery Partners, with oversight of Logan


1

--------------------------------------------------------------------------------




Labs, from August 2014 until January 2018. Toepke was also a Vice President at
Tampa Pain during the same time period.
B.    On August 22, 2016, the Pennsylvania Relators filed a qui tam action in
the United States District Court for the Eastern District of Pennsylvania,
captioned United States ex rel. Ashton v. Logan Laboratories, LLC, et al., Case
No. 16-4583 (E.D. Pa.), pursuant to the qui tam provisions of the False Claims
Act, 31 U.S.C. § 3730(b) (the “Pennsylvania Civil Action”). On April 25, 2017,
the Florida Relators filed a qui tam action in the United States District Court
for the Middle District of Florida, captioned United States ex rel. Cho v.
Surgery Partners Inc., et al., Case No. 8:17-cv-983 (M.D. Fla.), pursuant to the
qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b) (the “Florida
Civil Action”).
C.    The United States contends that Defendants submitted or caused to be
submitted false claims for payment to: the Medicare Program, Title XVIII of the
Social Security Act, 42 U.S.C. §§ 1395-1395lll; the Medicaid Program, 42 U.S.C.
§§ 1396-1396w‑5; the TRICARE program, 10 U.S.C. §§ 1071-1110b; FEHBP, 5 U.S.C.
§§ 8901‑8914; the Federal Employees’ Compensation Act (FECA),
5 U.S.C. § 8101 et seq.; and the Department of Veterans Affairs, Veterans Health
Administration (VA), 38 U.S.C. Chapter 17 (collectively, the “Federal Payers”).
D.    The United States contends that it has certain civil claims against
Defendants because Defendants knowingly submitted or caused the submission of
false claims to the Federal Payers for presumptive and definitive urine drug
testing (UDT), in circumstances where such testing was not reasonable and
necessary for the diagnosis or treatment of illness or injury or to improve the
functioning of a malformed body member (i.e., not medically reasonable and
necessary).1 




                                                   
1 The specific HCPCS codes at issue are: 80101, 80102, 80154, 80184, 80307,
81225, 81226, 81227, 81401, 82055, 82145, 82205, 82492, 82520, 82542, 82570,
83516, 83789, 83805, 83840,


2

--------------------------------------------------------------------------------




The United States contends that Defendants developed and implemented a policy
and practice of automatically ordering both presumptive and definitive UDT for
all patients at every visit, without any physician making an individualized
determination that either test was medically necessary for the particular
patients for whom the tests were ordered. The medically unreasonable and
unnecessary definitive UDT was performed at Logan Labs, and the resulting false
claims were submitted to the Federal Payers by Logan Labs.  The medically
unreasonable and unnecessary presumptive UDT was performed at Tampa Pain, and
the resulting false claims were submitted to the Federal Payers by Tampa Pain.
Defendants submitted or caused to be submitted such claims for presumptive and
definitive UDT to the Federal Payers from January 1, 2012 until December 31,
2017. The United States contends that these claims were false in light of
Defendants’ conduct. The conduct described in this paragraph is referred to
below as the “Covered Conduct.”
E.    On November 8, 2017, the Centers for Medicare & Medicaid Services (CMS)
suspended Medicare payments to Logan Labs, pursuant to 42 C.F.R. §
405.371(a)(2), based upon a determination by the United States that credible
allegations of fraud existed. The amount of approved, paid claims held in
suspense as of December 19, 2019 is $7,497,496.77. This is the “Suspended
Amount.” All approved, paid claims held in suspense after December 19, 2019 are
not included in the Suspended Amount and are not subject to this Settlement
Agreement.
F.    This Settlement Agreement is neither an admission of liability by
Defendants nor a concession by the United States that its claims are not well
founded.
G.    The Pennsylvania Relators and the Florida Relators (together the
“Relators”) claim entitlement under 31 U.S.C. § 3730(d) to a share of the
proceeds of the U.S. Settlement Amount (as defined below) and to their
reasonable expenses, attorney’s fees and costs.
                                               
83925, 83986, 83992, G0477, G0480, G0481, G0482, G0483, G6031, G6040, G6042,
G6043, G6044, G6052, G6053, G6056, G6058, G0431, G0434, G0479, and J3490.


3

--------------------------------------------------------------------------------




To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation of the above claims, and in consideration of the mutual promises and
obligations of this Settlement Agreement, the Parties agree and covenant as
follows:
TERMS AND CONDITIONS
1.    Defendants shall pay to the United States and the states of Colorado,
Florida, Georgia, North Carolina, and Virginia (the “States”) a total of
$41,000,000 (“Settlement Amount”), of which $40,741,823.78 (the “U.S. Settlement
Amount”) shall be paid to the United States, and $258,176.22 (the “State
Settlement Amount”) shall be paid to the States by Tampa Pain and Logan Labs.
Specifically:
a.    Tampa Pain and Logan Labs, collectively, shall pay to the United States a
total of $39,741,823.78, of which $19,870,911.89 is identified as restitution
solely for taxation purposes, plus interest accruing at a rate of 2.75% per
annum from March 14, 2019, until the date before full payment is made (“TPLL
Settlement Amount”), pursuant to written instructions to be provided by the
Civil Division of the U.S. Department of Justice. Tampa Pain and Logan Labs
shall satisfy payment of the TPLL Settlement Amount as follows:
(i) within ten (10) business days of the Effective Date of this Agreement, Tampa
Pain and Logan Labs shall pay a total of $19,741,832.78 (“Initial TPLL
Settlement Payment”), plus all interest due on the TPLL Settlement Amount as of
the Effective Date of this Agreement, using a combination of the Suspended
Amount and an additional cash payment, in the following manner:
(A)     Defendant Logan Labs hereby agrees that the United States shall retain
the Suspended Amount forevermore. Defendants expressly relinquish any and all
rights of any kind that they may have with respect to


4

--------------------------------------------------------------------------------




the Suspended Amount, including, but not limited to: any and all claims or
rights to have an overpayment determined under 42 C.F.R. § 405.372(c), any and
all rights to payment of those Suspended Amount funds, and any and all rights to
appeal, whether formally or informally and whether administratively or
judicially, the right of the United States and/or CMS to retain those funds, and
any other rights Defendants may have to challenge the Withholding or the
Suspension in any respect.
(B)    Defendants Tampa Pain and Logan Labs, collectively, shall pay the
remaining difference between the Initial TPLL Settlement Payment and the
Suspended Amount already forfeited, a total of $12,244,336.01, plus interest,
within then (10) business days of the Effective Date of this Agreement, by
electronic funds transfer pursuant to written instructions to be provided by the
Civil Division of the U.S. Department of Justice.
(C)    Pursuant to separate settlement agreement(s) between Tampa Pain and Logan
Labs and the States, Tampa Pain and Logan Labs, collectively, shall pay the
States a total of $258,176.22, pursuant to terms agreed to by those parties.
(ii)    Defendants Tampa Pain and Logan Labs, collectively, shall pay the
remaining TPLL Settlement Amount, $20,000,000, plus all unpaid interest, within
eleven (11) months of the Effective Date of this Agreement, by electronic funds
transfer pursuant to written instructions to be provided by the Civil Division
of the U.S. Department of Justice.


5

--------------------------------------------------------------------------------




b.    Doyle shall pay to the United States $500,000, of which $250,000 is
identified as restitution solely for taxation purposes, plus interest on the
settlement amount at a rate of 2.75% per annum from April 8, 2019 until the date
before full payment is made (“Doyle Settlement Amount”), no later than ten (10)
days from the Effective Date of this Agreement, by electronic funds transfer
pursuant to written instructions to be provided by the Civil Division of the
U.S. Department of Justice.
c.    Toepke shall pay to the United States $500,000, of which $250,000 is
identified as restitution solely for taxation purposes, plus interest on the
settlement amount at a rate of 2.75% per annum from April 5, 2019 until the date
before full payment is made (“Toepke Settlement Amount”), no later than ten (10)
days from the Effective Date of this Agreement, by electronic funds transfer
pursuant to written instructions to be provided by the Civil Division of the
U.S. Department of Justice.
2.    Conditioned upon the United States receiving the U.S. Settlement Amount
identified in Paragraph 1 from Defendants and as soon as feasible after receipt
of each payment by the United States, the United States agrees that it shall pay
to the Relators by electronic funds transfer, pursuant to written instructions
provided by Relators, nineteen (19) percent of each such payment, including the
value of the Suspension Amount after those funds have been relinquished to the
United States, and any interest paid to the United States by Defendants, as soon
as feasible after the United States’ receipt of each payment.
3.    Subject to the exceptions in Paragraph 13 (concerning excluded claims) and
Paragraph 14 (concerning default) below, and conditioned upon the full payment
of the TPLL Settlement Amount in Paragraph 1(a) by Logan Labs and Tampa Pain,
the United States releases Logan Labs and Tampa Pain, together with their
current and former direct and indirect: parent


6

--------------------------------------------------------------------------------




corporations; subsidiaries; brother or sister corporations; divisions;
affiliated medical practices operated under a “friendly PC,” “captive PC,” or
similar agreement; corporate owners; and the corporate successors and assigns of
any of them, from any civil or administrative monetary claim the United States
has for the Covered Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733;
the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil
Remedies Act, 31 U.S.C. §§ 3801-3812; or the common law theories of payment by
mistake, unjust enrichment, and fraud.
4.     Subject to the exceptions in Paragraph 13 (concerning excluded claims)
below, and conditioned upon the full payment of the Doyle Settlement Amount in
Paragraph 1(b) by Doyle, the United States releases Doyle from any civil or
administrative monetary claim the United States has for the Covered Conduct
under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties
Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§
3801-3812; or the common law theories of payment by mistake, unjust enrichment,
and fraud.
5.     Subject to the exceptions in Paragraph 13 (concerning excluded claims)
below, and conditioned upon the full payment of the Toepke Settlement Amount in
Paragraph 1(c) by Toepke, the United States releases Toepke from any civil or
administrative monetary claim the United States has for the Covered Conduct
under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties
Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§
3801-3812; or the common law theories of payment by mistake, unjust enrichment,
and fraud.
6.    In consideration of the obligations of Tampa Pain and Logan Labs set forth
in this Agreement, and conditioned upon the full payment of the TPLL Settlement
Amount in Paragraph 1(a) by Tampa Pain and Logan Labs, the Relators, for
themselves and their heirs, successors, attorneys, agents, and assigns, release
all defendants in the Florida Civil Action and Pennsylvania


7

--------------------------------------------------------------------------------




Civil Action, together with their current and former direct and indirect: parent
corporations; subsidiaries; brother or sister corporations; divisions;
affiliated medical practices operated under a “friendly PC,” “captive PC,” or
similar agreement; corporate owners; and the corporate successors and assigns of
any of them, and in turn any of their current and former directors, officers,
affiliates, and employees, from all liability, claims, demands, actions, or
causes of action whatsoever, whether known or unknown, fixed or contingent, in
law or in equity, in contract or in tort, under any federal or state statute or
regulation, or in common law, including but not limited to any liability to
Relators arising from or relating to the claims Relators asserted or could have
asserted in the Pennsylvania Civil Action or the Florida Civil Action. However,
the release in this paragraph does not apply to: (1) Relators’ and Relators’
Counsel’s claims for reasonable costs and attorneys’ fees under 31 U.S.C.
§ 3730(d), which will be addressed in a separate agreement, (2) any surviving
claims the Florida Relators may have against the H.I.G. Capital, Inc., H.I.G.
Capital, LLC, and H.I.G. Surgery Centers, LLC (collectively, the “H.I.G.
Entities”), all of which are named defendants in the Florida Civil Action, that
are outside the scope of the release by the United States (as set out in
Paragraph 3 of this Agreement, and subject to Paragraph 13(k) of this
Agreement), or (3) any claims against Doyle and Toepke, which are addressed in
Paragraphs 7 and 8, below.
7.      In consideration of the obligations of Doyle set forth in this
Agreement, and conditioned upon receipt of the payments described in Paragraph 2
above and conditioned upon the full payment of the Doyle Settlement Amount in
Paragraph 1(b) by Doyle, the Relators, for themselves and their heirs,
successors, attorneys, agents, and assigns, release Doyle from any from all
liability, claims, demands, actions, or causes of action whatsoever, whether
known or unknown, fixed or contingent, in law or in equity, in contract or in
tort, under any federal or state statute or regulation, or in common law,
including but not limited to any liability to Relators arising from or


8

--------------------------------------------------------------------------------




relating to the claims Relators asserted or could have asserted in the
Pennsylvania Civil Action or the Florida Civil Action.
8.     In consideration of the obligations of Toepke set forth in this
Agreement, and conditioned upon receipt of the payments described in Paragraph 2
above, and conditioned upon the full payment of the Toepke Settlement Amount in
Paragraph 1(c) by Toepke, the Relators, for themselves and their heirs,
successors, attorneys, agents, and assigns, release Toepke from all liability,
claims, demands, actions, or causes of action whatsoever, whether known or
unknown, fixed or contingent, in law or in equity, in contract or in tort, under
any federal or state statute or regulation, or in common law, including but not
limited to any liability to Relators arising from or relating to the claims
Relators asserted or could have asserted in the Pennsylvania Civil Action or the
Florida Civil Action.
9.    In consideration of the obligations of Logan Labs and Tampa Pain in this
Agreement, a separate Integrity Agreement with Logan Labs, and a separate
Corporate Integrity Agreement with Tampa Pain (together, “CIAs”), entered into
between OIG-HHS and Logan Labs and Tampa Pain respectively, and conditioned upon
the full payment of the TPLL Settlement Amount in Paragraph 1(a) by Logan Labs
and Tampa Pain, OIG-HHS agrees to release and refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from
Medicare, Medicaid, and other Federal health care programs (as defined in 42
U.S.C. § 1320a-7b(f)) against Logan Labs and Tampa Pain under 42 U.S.C. §
1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. § 1320a-7(b)(7) (permissive
exclusion for fraud, kickbacks, and other prohibited activities) for the Covered
Conduct, except as reserved in this Paragraph and in Paragraph 13 (concerning
excluded claims), below. The OIG-HHS expressly reserves all rights to comply
with any statutory obligations to exclude Logan Labs or Tampa Pain from
Medicare, Medicaid, and other Federal


9

--------------------------------------------------------------------------------




health care programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based
upon the Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from
taking action against entities or persons, or for conduct and practices, for
which claims have been reserved in Paragraph 13, below.
10.    In consideration of the obligations of Logan Labs and Tampa Pain set
forth in this Agreement, and conditioned upon the full payment of the TPLL
Settlement Amount in Paragraph 1(a) by Logan Labs and Tampa Pain, DHA agrees to
release and refrain from instituting, directing, or maintaining any
administrative action seeking exclusion from the TRICARE Program against Logan
Labs and Tampa Pain under 32 C.F.R. § 199.9 for the Covered Conduct, except as
reserved in this Paragraph and in Paragraph 13 (concerning excluded claims),
below. DHA expressly reserves authority to exclude Logan Labs or Tampa Pain from
the TRICARE Program under 32 C.F.R. §§ 199.9 (f)(1)(i)(A), (f)(1)(i)(B), and
(f)(1)(iii) (mandatory exclusion), based upon the Covered Conduct. Nothing in
this Paragraph precludes DHA or the TRICARE Program from taking action against
entities or persons, or for conduct and practices, for which claims have been
reserved in Paragraph 13, below.
11.    In consideration of the obligations of Logan Labs and Tampa Pain in this
Agreement, and conditioned upon the full payment of the TPLL Settlement Amount
in Paragraph 1(a) by Logan Labs and Tampa Pain, OPM agrees to release and
refrain from instituting, directing, or maintaining any administrative action
seeking exclusion from the FEHBP against Logan Labs and Tampa Pain under 5
U.S.C. § 8902a or 5 C.F.R. Part 890 Subpart J or Part 919 for the Covered
Conduct, except as reserved in this Paragraph and in Paragraph 13 (concerning
excluded claims), below, and except if excluded by the OIG-HHS pursuant to 42
U.S.C. § 1320a-7. OPM expressly reserves all rights to comply with any statutory
obligation to debar Logan Labs or Tampa Pain from the FEHBP under 5 U.S.C. §
8902a(b) (mandatory exclusion) based upon the Covered Conduct. Nothing in this


10

--------------------------------------------------------------------------------




Paragraph precludes OPM from taking action against entities or persons, or for
conduct and practices, for which claims have been reserved in Paragraph 13,
below.
12.     In consideration of the obligations of Logan Labs and Tampa Pain set
forth in this Agreement, and conditioned upon the full payment of the TPLL
Settlement Amount in Paragraph 1(a) by Logan Labs and Tampa Pain, DOL-OWCP
agrees to release and refrain from instituting, directing, or maintaining any
administrative action seeking exclusion and debarment from the FECA program
against Logan Labs and Tampa Pain under 20 C.F.R. §§ 10.815, 30.715 and 702.431
for the Covered Conduct, except as reserved in Paragraph 13 (concerning excluded
claims), below, and except if excluded by the OIG-HHS pursuant to 42 U.S.C. §
1320a-7. Nothing in this Paragraph precludes the DOL-OWCP from taking action
against entities or persons, or for conduct and practices, for which claims have
been reserved in Paragraph 13, below.
13.    Notwithstanding the releases given in Paragraphs 3 through 5 and 9
through 12 of this Agreement, or any other term of this Agreement, the following
claims of the United States are specifically reserved and are not released:
a.
Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

b.
Any criminal liability;

c.
Except as explicitly stated in this Agreement, any administrative liability,
including mandatory and permissive exclusion from Federal health care programs;

d.
Any liability to the United States (or its agencies) for any conduct other than
the Covered Conduct;

e.
Any liability based upon obligations created by this Agreement;

f.
Any liability of individuals except Doyle and Toepke;



11

--------------------------------------------------------------------------------




g.
Mandatory and permissive exclusion from Federal health care programs for any
individual, including Doyle and Toepke;

h.
Any liability for express or implied warranty claims or other claims for
defective or deficient products or services, including quality of goods and
services;

i.
Any liability for failure to deliver goods or services due;

j.
Any liability for personal injury or property damage or for other consequential
damages arising from the Covered Conduct; and

k.
Any liability against the H.I.G. Entities, the former owners of Logan Labs and
Tampa Pain, for their own independent conduct outside their status as investors
in or owners of settling defendants Logan Labs or Tampa Pain.

14.    In the event that Logan Labs and Tampa Pain fail to make any required
payment pursuant to the schedule set forth in Paragraph 1(a), within ten (10)
business days of the payment due date, Logan Labs and Tampa Pain shall be in
“Payment Default” of this Agreement. In the event of a Payment Default, the
United States will provide written notice of the Payment Default to Logan Labs
and Tampa Pain, and Logan Labs and Tampa Pain shall have the opportunity to cure
such Payment Default within five (5) business days from the date of their
receipt of the notice. Notice of Payment Default will be delivered to Logan Labs
and Tampa Pain or to such other representative as Logan Labs and Tampa Pain
shall designate in advance in writing. If Logan Labs and Tampa Pain fail to cure
such Payment Default within five (5) business days of receiving notice, the
unpaid balance of the Settlement Amount, including interest accrued as of the
date of Payment Default, shall become accelerated and immediately due and
payable (the “Default Amount”). Interest shall accrue on the Default Amount at a
rate of twelve percent (12%) per annum compounded


12

--------------------------------------------------------------------------------




daily from the date of the Payment Default to the date of payment. In the event
of a Payment Default that is not cured within the five-day period described in
this Paragraph, there shall be an event of default (an “Event of Payment
Default”). Upon an Event of Payment Default, the United States, at its sole
discretion, may exercise any of the following options, either individually or in
concert: (1) offset the Default Amount plus interest from any amounts due and
owing to Logan Labs or Tampa Pain by any department, agency, or agent of the
United States; (2) file the Consent Judgment attached hereto as Attachment A in
the United States District Court for the Eastern District of Pennsylvania;
and/or (3) exercise any other rights granted by law or equity, including the
option of referring such matters for private collection. Alternatively, at its
sole option, the United States may rescind this Agreement and pursue the
Pennsylvania Civil Action and/or the Florida Civil Action or bring any civil
and/or administrative claim, action, or proceeding against Logan Labs, Tampa
Pain, Surgery Partners, and/or any other person or entity who received a release
pursuant to Paragraphs 3 through 5 and 9 through 12 of this Agreement for the
Covered Conduct. Logan Labs and Tampa Pain agree not to contest any offset
imposed or any collection action undertaken by the United States or other
department, agency, or agent of the United States pursuant to this Paragraph,
either administratively or in any state or federal court, except to assert the
defense of payment of amounts due under this Settlement Agreement. Logan Labs
and Tampa Pain shall pay the United States all reasonable costs of collection
and enforcement of this Agreement, including reasonable attorney’s fees and
expenses and all amounts that are due and owing pursuant to the Agreement.
Notwithstanding the foregoing, if an Event of Payment Default that is not cured
within ten (10) business days after there is an Event of Payment Default,
OIG-HHS may exclude Tampa Pain and Logan Labs from participating in all Federal
health care programs until Tampa Pain and Logan Labs pay the total Settlement
Amount and reasonable costs as set forth above. OIG-HHS will


13

--------------------------------------------------------------------------------




provide written notice of any such exclusion to Tampa Pain and Logan Labs. Tampa
Pain and Logan Labs waive any further notice of the exclusion under 42 U.S.C. §
1320a-7(b)(7), and agree not to contest such exclusion either administratively
or in any state or federal court. Reinstatement to program participation is not
automatic. If at the end of the period of exclusion Tampa Pain and Logan Labs
wish to apply for reinstatement, Tampa Pain and Logan Labs must submit a written
request for reinstatement to OIG-HHS in accordance with the provisions of 42
C.F.R. §§ 1001.3001-.3005. Tampa Pain and Logan Labs will not be reinstated
unless and until OIG-HHS approves such request for reinstatement.
15.    The Relators, as well as their heirs, successors, attorneys, agents, and
assigns, shall not object to this Agreement but agree and confirm that this
Agreement is fair, adequate, and reasonable under all the circumstances,
pursuant to 31 U.S.C. § 3730(c)(2)(B). Conditioned upon the Relators’ receipt of
the payment described in Paragraph 2, the Relators and their heirs, successors,
attorneys, agents, and assigns fully and finally release, waive, and forever
discharge the United States, its agencies, officers, agents, employees, and
servants, from any claims arising from the filing of the Pennsylvania Civil
Action or the Florida Civil Action or under 31 U.S.C. § 3730, and from any
claims to a share of the proceeds of this Agreement and/or the Pennsylvania
Civil Action or the Florida Civil Action.
16.    Conditioned upon Relators’ receipt of the full payment described in
Paragraph 2 and upon the payment of attorney’s fees, costs, and expenses by
Tampa Pain and Logan Labs pursuant to separate agreements between Relators and
Tampa Pain and Logan Labs, Relators, for themselves, and for their heirs,
successors, attorneys, agents, and assigns, release Logan Labs and Tampa Pain,
and their officers, agents, and employees, as well as Doyle and Toepke, from any
liability under 31 U.S.C. § 3730(d) for expenses or attorney’s fees and costs.


14

--------------------------------------------------------------------------------




17.    Defendants waive and shall not assert any defenses Defendants may have to
any criminal prosecution or administrative action relating to the Covered
Conduct that may be based in whole or in part on a contention that, under the
Double Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action.
18.    Defendants fully and finally release the United States, its agencies,
officers, agents, employees, and servants, from any claims (including attorney’s
fees, costs, and expenses of every kind and however denominated) that Defendants
have asserted, could have asserted, or may assert in the future against the
United States, its agencies, officers, agents, employees, and servants, related
to the Covered Conduct and the United States’ investigation and prosecution
thereof.
19.    Defendants fully and finally release the Relators from any claims
(including attorney’s fees, costs, and expenses of every kind and however
denominated) that Defendants have asserted, could have asserted, or may assert
in the future against the Relators, related to the Pennsylvania Civil Action or
the Florida Civil Action, and the investigation and prosecution of these actions
by the Relators. However, notwithstanding anything in this paragraph, the
Defendants reserve and do not waive or release any claims (whether asserted by
Defendants or any other entity) under 31 U.S.C. § 3730(d)(4) with respect to any
claims or litigation that the Relators file, pursue, litigate, or prosecute
against the H.I.G. Entities.
20.    The settlement amounts in Paragraph 1 shall not be decreased as a result
of the denial of claims for payment now being withheld from payment by any
Medicare contractor (e.g., Medicare Administrative Contractor, fiscal
intermediary, carrier), the Medicaid program, the TRICARE program, any FEHBP
carrier, the Veterans Health Administration or any other federal or state payer,


15

--------------------------------------------------------------------------------




related to the Covered Conduct; and Defendants agree not to resubmit to any
Medicare contractor, the Medicaid program, the TRICARE program, any FEHBP
carrier, the VA or any other federal or state payer any previously denied claims
related to Covered Conduct, agree not to appeal any such denials of claims, and
agree to withdraw any such pending appeals.
21.    Defendants agree to the following:
a.    Unallowable Costs Defined: All costs (as defined in the Federal
Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of
the Social Security Act, 42 U.S.C. §§ 1395-1395lll and 1396-1396w-5; and the
regulations and official program directives promulgated thereunder) incurred by
or on behalf of Defendants, their present or former officers, directors,
employees, shareholders, and agents in connection with:
(1)
the matters covered by this Agreement;

(2)
the United States’ audit(s) and civil investigation(s) of the matters covered by
this Agreement;

(3)
Defendants’ investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil investigation(s) in connection
with the matters covered by this Agreement (including attorney’s fees);

(4)
the negotiation and performance of this Agreement;

(5)
the payments Defendants make to the United States pursuant to this Agreement and
any payments that Defendants may make to the Relators, including costs and
attorney’s fees; and

(6)
the negotiation of, and obligations undertaken pursuant to the CIA to: (i)
retain an independent review organization to perform quarterly/annual



16

--------------------------------------------------------------------------------




reviews as described in Section III of Logan Lab’s IA and Tampa Pain’s CIA; and
(ii) prepare and submit reports to the OIG-HHS
are unallowable costs for government contracting purposes and under the Medicare
Program, the Medicaid Program, the TRICARE Program, and FEHBP (hereinafter
referred to as “Unallowable Costs”). However, nothing in Paragraph 21.a.(6) that
may apply to the obligations undertaken pursuant to the IA or CIA affects the
status of costs that are not allowable based on any other authority applicable
to Defendants.
b.    Future Treatment of Unallowable Costs: Unallowable Costs shall be
separately determined and accounted for by Defendants, and Defendants shall not
charge such Unallowable Costs directly or indirectly to any contracts with the
United States or any State Medicaid program, or seek payment for such
Unallowable Costs through any cost report, cost statement, information
statement, or payment request submitted by Defendants or any of its subsidiaries
or affiliates to the Medicare program, the Medicaid program, the TRICARE
program, or FEHBP programs.
c.    Treatment of Unallowable Costs Previously Submitted for Payment:
Defendants further agree that within ninety (90) days of the Effective Date of
this Agreement they shall identify to applicable Medicare and TRICARE fiscal
intermediaries, carriers, and/or contractors, and Medicaid and FEHBP fiscal
agents, any Unallowable Costs (as defined in this Paragraph) included in
payments previously sought from the United States, or any State Medicaid
program, including, but not limited to, payments sought in any cost reports,
cost statements, information reports, or payment requests already submitted by
Defendants or any of their subsidiaries or affiliates, and shall request, and
agree, that such cost reports, cost statements, information reports, or payment
requests, even if already settled, be adjusted to account for the


17

--------------------------------------------------------------------------------




effect of the inclusion of the Unallowable Costs. Defendants agree that the
United States, at a minimum, shall be entitled to recoup from Defendants any
overpayment plus applicable interest and penalties as a result of the inclusion
of such Unallowable Costs on previously-submitted cost reports, information
reports, cost statements, or requests for payment.
Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the U.S. Department of Justice and/or
the affected agencies. The United States reserves its rights to disagree with
any calculations submitted by Defendants or any of their subsidiaries or
affiliates on the effect of inclusion of Unallowable Costs (as defined in this
Paragraph) on Defendants or any of their subsidiaries or affiliates’ cost
reports, cost statements, or information reports.
d.    Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine Defendants’ books and records to
determine that no Unallowable Costs have been claimed in accordance with the
provisions of this Paragraph.
22.    Defendants agree to cooperate fully and truthfully with the United
States’ investigation of individuals and entities not released in this
Agreement. Upon reasonable notice, Surgery Partners, Logan Labs, and Tampa Pain
shall encourage, and agree not to impair, the cooperation of their directors,
officers, and employees, and shall use their best efforts to make available, and
encourage, the cooperation of former directors, officers, and employees for
interviews and testimony, consistent with the rights and privileges of such
individuals (including but not limited to individuals’ rights to obtain advice
from individual counsel). Additionally, upon reasonable notice, Doyle and Toepke
agree to appear for interviews with government investigators and to appear and
provide truthful testimony at any deposition, hearing, or trial in any action
against any individual or entity not released in this Agreement. Defendants
further agree to furnish to the United States,


18

--------------------------------------------------------------------------------




upon request, complete and unredacted copies of all non-privileged documents,
reports, memoranda of interviews, and records in its possession, custody, or
control concerning any investigation of the Covered Conduct that they have
undertaken, or that has been performed by another on their behalf, provided.
However, nothing in this paragraph shall be understood to be a representation
that there exist any non-privileged reports or memoranda of interviews. Nothing
in this paragraph shall require Defendants to encourage employees to reject or
decline to follow the advice of their individual counsel. Nor does anything in
this paragraph require Defendants to waive any of their federal constitutional
rights, including under the Fifth Amendment of the United States Constitution.
23.    This Agreement is intended to be for the benefit of the Parties only. The
Parties do not release any claims against any other person or entity, except to
the extent provided for in this Agreement.
24.    Defendants agree that they waive and shall not seek payment for any of
the health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payers based upon the claims defined as Covered Conduct.
25.    Upon receipt of all of payments described in Paragraphs 1 and 2, above,
the Parties shall promptly sign and file Joint Stipulations of Dismissal with
respect to claims against all defendants (except the H.I.G. Entities, which will
not be dismissed) in the Pennsylvania Civil Action and the Florida Civil Action
pursuant to Rule 41(a)(1). The dismissal by the United States shall be with
prejudice as to claims for the Covered Conduct and without prejudice as to all
other claims. The dismissal of claims by the Relators shall be with prejudice as
to all dismissed parties and claims. To the extent necessary, separate Joint
Stipulations of Dismissal may be filed for each Defendant.


19

--------------------------------------------------------------------------------




26.    Except as provided in separate agreements that Surgery Partners, Tampa
Pain, and Logan Labs have entered into respectively with the Pennsylvania
Relators and the Florida Relators, each Party shall bear its own legal and other
costs incurred in connection with this matter, including the preparation and
performance of this Agreement.
27.    Each party and signatory to this Agreement represents that it freely and
voluntarily enters in to this Agreement without any degree of duress or
compulsion.
28.    This Agreement is governed by the laws of the United States. The
exclusive jurisdiction and venue for any dispute relating to this Agreement is
the United States District Court for the Eastern District of Pennsylvania. For
purposes of construing this Agreement, this Agreement shall be deemed to have
been drafted by all Parties to this Agreement and shall not, therefore, be
construed against any Party for that reason in any subsequent dispute.
29.    This Agreement constitutes the complete agreement between the Parties.
This Agreement may not be amended except by written consent of the Parties.
30.    The undersigned counsel represent and warrant that they are fully
authorized to execute this Agreement on behalf of the persons and entities
indicated below.
31.    This Agreement may be executed in counterparts, each of which constitutes
an original and all of which constitute one and the same Agreement.
32.    This Agreement is binding on Defendants’ successors, transferees, heirs,
and assigns.
33.    This Agreement is binding on the successors, transferees, heirs, and
assigns of the Pennsylvania Relators and the Florida Relators.
34.    All parties consent to the United States’ disclosure of this Agreement,
and information about this Agreement, to the public.


20

--------------------------------------------------------------------------------




35.    This Agreement is effective on the date of signature of the last
signatory to the Agreement (the “Effective Date of this Agreement”). Facsimiles
and electronic transmissions of signatures shall constitute acceptable, binding
signatures for purposes of this Agreement.


THE UNITED STATES OF AMERICA




Dated: April 14, 2020
By: /s/ Augustine M. Ripa
AUGUSTINE M. RIPA
Trial Attorney
Civil Division, Fraud Section
United States Department of Justice
 
 
Dated: April 14, 2020
By: /s/ Jake M. Shields
JAKE M. SHIELDS
Trial Attorney
Civil Division, Fraud Section
United States Department of Justice
 
 
Dated: April 6, 2020
By: /s/ William M. McSwain
WILLIAM M. McSWAIN
United States Attorney
Eastern District of Pennsylvania
 
 
Dated: April 6, 2020
By: /s/ Gregory B. David
GREGORY B. DAVID
Assistant United States Attorney
Chief Civil Division
U.S. Attorney’s Office for
the Eastern District of Pennsylvania
 
 
Dated: April 6, 2020
By: /s/ Charlene Keller Fullmer
CHARLENE KELLER FULLMER
Assistant United States Attorney
Deputy Chief, Civil Division
U.S. Attorney’s Office for
the Eastern District of Pennsylvania
 
 
Dated: April 6, 2020
By: /s/ David A. Degnan
David A. DEGNAN
Assistant United States Attorneys
U.S. Attorney’s Office for
the Eastern District of Pennsylvania
 









21

--------------------------------------------------------------------------------




Dated: April 6, 2020
By: /s/ Kyle S. Cohen
KYLE S. COHEN
Assistant United States Attorney
U.S. Attorney’s Office for
the Middle District of Florida
 
 
 
Dated: April 7, 2020
By: /s/ Lisa M. Re
LISA M. RE
Assistant Inspector General for Legal Affairs
Office of Counsel to the Inspector General
Office of Inspector General
United States Departement of Health and Human Services
 
 
 
Dated: April 6, 2020
By: /s/ Bley Paul Nicholas
BLEY PAUL NICHOLAS
General Counsel
Defense Health Agency
United States Department of Defense
 
 
 
Dated: April 6, 2020
By: /s/ Edward Deharde
EDWARD DEHARDE
Assistant Director
Insurance Operations
United States Office of Personnel Management
 
 
Dated: April 6, 2020
By: /s/ Paul St. Hillaire
PAUL ST. HILLAIRE
Assistant Inspector General for Legal Affairs
United States Office of Personnel Management
 
 
 
Dated: April 7, 2020
By: /s/ Jennifer Valdivieso
JENNIFER VALDIVIESO
Deputy Director DFEC
Office of Workers’ Compensation Programs
United States Department of Labor
 
 







22

--------------------------------------------------------------------------------




DEFENDANTS






Dated: April 6, 2020
By: /s/ Jennifer Baldock
Logan Laboratories, LLC
 
 
 
Dated: April 6, 2020
By: /s/ Jennifer Baldock
Tampa Pain Relief Centers, Inc.
 
 
 
Dated: April 6, 2020
BY: /s/ David S. Rosenbloom
DAVID S. ROSENBLOOM, ESQ.
McDermott Will & Emery LLP
Counsel for Logan Laboratories, LLC and
Tampa Pain Relief Centers, Inc.
 
 
 
Dated: April 9, 2020
By: /s/ Michael T. Doyle
MICHAEL T. DOYLE
 
 
 
Dated: April 13, 2020
By: /s/ Alan Rosenthal
ALAN ROSENTHAL, ESQ.
Carlton Fields
Counsel for Michael T. Doyle
 
 
 
Dated: April 9, 2020
By: /s/ Christopher Utz Toepke
CHRISTOPHER UTZ TOEPKE
 
 
 
Dated: April 7, 2020
By: /s/ Jason D. Popp
JASON D. POPP, ESQ.
Alston & Bird LLP
Counsel for Christopher Utz Toepke
 











23

--------------------------------------------------------------------------------




PENNSYLVANIA RELATORS






Dated: April 6, 2020
By: /s/ Brad Ashton
BRAD ASHTON
 
 
 
Dated: April 6, 2020
By: /s/ Jasmine Lopez
JASMINE LOPEZ
 
 
 
Dated: April 6, 2020
By: /s/ Michelle McMahon
MICHELLE MCMAHON
 
 
 
Dated: April 6, 2020
By: /s/ Terry McNamara
TERRY MCNAMARA
 
 
 
Dated: April 6, 2020
By: /s/ Uriel Rabinovitz
URIEL RABINOVITZ, ESQ.
Counsel for Brad Ashton, Jasmine Lopez,
Michelle McMahon, and Terry McNamara





FLORIDA RELATORS




Dated: April 6, 2020
By: /s/ Sheldon Cho
SHELDON CHO, M.D.
 
 
 
Dated: April 6, 2020
By: /s/ Dawn Parker
DAWN PAKER
 
 
 
Dated: April 6, 2020
By: /s/ Marc S. Raspanti
MARC S. RASPANTI, ESQ.
Pietragallo Gordon Alfano Bosick & Raspanti, LP
Counsel for Sheldon Cho, M.D. and Dawn Baker





24